UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6218



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THADESE MOORE, SR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (CR-97-839; CA-00-3101-5)


Submitted:   August 18, 2004             Decided:   September 7, 2004


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thadese Moore, Sr., Appellant Pro Se. William Kenneth Witherspoon,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thadese Moore, Sr., a federal prisoner, seeks to appeal

the district court’s orders denying his Fed. R. Civ. P. 60(b)

motion concerning the court’s previous denial of his 28 U.S.C.

§ 2255 (2000) motion and denying his motion for reconsideration.

The district court ruled that Moore failed to show that relief was

warranted under Fed. R. Civ. P. 60(b).                   The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 370 (4th Cir. 2004).            A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Moore has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                      - 2 -
        DISMISSED




- 3 -